Citation Nr: 1438280	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from September 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2008.  In August 2010, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The case was remanded in February 2011.  In a written statement dated in November 2012, the Veteran revoked his power of attorney and he has not appointed a new representative; therefore, he is unrepresented in his appeal.   


FINDINGS OF FACT

1.  A pre-existing back disorder noted at entry did not increase in severity beyond its natural progression during service.

2.  The Veteran currently has tinnitus which began after acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in April 2008, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice requirements have been satisfied.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records and post-service VA treatment records have been obtained, and examinations have been provided, as discussed below.  

The Veteran also testified at a Travel Board hearing in August 2010.  When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  Here, at the August 2010 hearing, the undersigned VLJ discussed the elements required for the Veteran's claims, and elicited additional information concerning his relevant medical history.  His appeal was remanded in February 2011 for further development based, in part, on his testimony.  

Pursuant to the remand, the Veteran was asked to identify all treatment he had received for his back and tinnitus disabilities in a March 2011 letter.  The Veteran did not respond to this request, and, therefore, no additional records could be obtained.  In addition, VA opinions were obtained in December 2011 and January 2012, as addenda to VA examinations performed in July 2008.  These examinations and opinions, in conjunction with the other evidence of record, describe the disabilities in sufficient detail, and contain sufficiently reasoned opinions, for the Board to make an informed decision, as discussed below.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination request error under remand directive number two is not show to have resulted in action for which further explanation is required.  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).  

Although it was asserted in correspondence dated in November 2012, in essence, that the Veteran should be provided an additional VA back examination because the December 2011 addendum opinion erroneously placed great emphasis on the lack of treatment for a serious back injury in service, the Board finds the opinion is shown to have adequately considered all of the evidence of record which included a July 1974 separation examination report.  The examiner's opinion is found to have been based upon a thorough and substantially accurate factual basis with adequate rationale for the provided opinion.  All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

A.  Back Disability

Service treatment records demonstrate that, on the Veteran's induction examination in September 1972, he reported recurrent back pain.  The examination and medical history indicate that he sustained a lower back injury in a motor vehicle accident about four weeks prior to the examination, which had been treated with conservative therapy.  A statement from his private doctor dated in August 1972 was provided to the Selective Service board, as is included in the service treatment records.  This statement noted that he had been treating the Veteran for a low back strain, and that recovery was anticipated.  The Veteran reported that he was receiving treatments at least once a week.  On the service department entrance examination, there was pain located in the low back, without radiation, that was aggravated by lifting and movement.  There was tenderness over the L4-5 spinous processes.  He had full range of motion, and examination was otherwise negative.  

The Veteran was considered qualified for active duty, with a physical profile (PULHES) of "1" for all categories except for a "2" for the category "L."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 [high level of fitness] to 4 [medical condition or physical defect that is below the level of medical fitness required for retention in the military service].  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); see generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.  The "P" stands for "physical capacity or stamina," and the "L" indicates "lower extremities."  The "2" signifies slight disability which does not prevent moderate marching, climbing, running, digging or prolonged effort.  

No complaints of back pain were noted in the service treatment records after his entrance onto active duty.  The separation examination did not disclose any spine abnormalities, and at that time, the PULHES profile was "1" for all categories.  

The record also includes VA treatment records, which show that in April 2003, the Veteran gave a history of an auto accident before service, a back injury in service, and another auto accident after service.  It was noted that he had worked at radiator repair for years, on cold cement floors.  Lumbosacral spine X-rays in April 2003 revealed mild scoliosis of the lumbar spine, which could be due to positioning or muscle spasm; the back was otherwise normal.  In November 2003, he complained of low back pain for 30 years and which occasionally radiated in to the left lower limb over the past 10 years.  In January 2004, he still had low back pain radiating to the right buttock.  

In January 2008, the Veteran was seen, complaining of increasing back pain over the past few weeks.  He reported aggravation of pain after shoveling snow.  An X-ray of the low back in January 2008 revealed slight narrowing of the disk space at L5-S1, indicating degenerative disc disease.  In February 2008, he was referred to physical therapy for evaluation of his chronic back pain.  He stated that he had hurt his back in 1972 in a car accident, was drafted into the military that same year, and had been having low back pain since that time.  

On a VA examination in July 2008, the Veteran stated that his back pain began 1972 when he was involved in a motor vehicle accident.  He was treated by a chiropractor and was beginning to feel some improvement when he entered onto active duty.  He felt that the far more active lifestyle of the military caused his back symptoms to worsen.  He felt that his condition was aggravated compared to the baseline prior to service.  He stated that in service, he began to develop radiation of pain down the leg, which had not been present prior to service.  He stated that the low back problem had gradually worsened since service.  He said that until about three years earlier he was employed as a radiator repairmen, which was stressful to his back.  The examiner, without benefit of the claims file for review, concluded the Veterans more active, strenuous, and heavy lifestyle involved in the military did permanently aggravated his pain to a significant degree over when it was time of his enlistment.  The degree of aggravation could not be estimated without speculation.  

At his hearing in August 2010 the Veteran described his preservice injury and reported that his examination of the back on entrance to service consisted of his lying on an examining table and the examiner pushing his back.  He stated that after he entered active duty he went on sick call three or four times, but felt that there was a lot peer pressure against seeking treatment and he decided to continue with his military service, despite back pain.  He described lifting ammunition rounds, as well as the bouncing from driving.  He testified that he did not complain during service because he just wanted to complete his tour of duty as quickly as possible.  He did not want to be known as a whiner. 

In December 2011, a clarification of the July 2008 opinion was requested from examiner, this time with the claims file provided.  The examiner noted that before and during service the Veteran's back injury from an automobile accident was so severe that it required medical treatment twice a week.  The Veteran entered the military with a pre-existing back condition.  During service, he said he was a driver of a mobile gun.  The daily requirements often caused a temporary worsening of the back pain.  It was the examiner's opinion that it was not at least as likely as not that the Veteran's pre-existing back condition was permanently worsened by service beyond its natural progression.  It appeared that the pre-existing spine injury was very severe, requiring twice weekly treatments.  Such a condition usually did worsen over time due to its natural progression.  There was no documentation of another serious back injury in service.  Although he did have pain in service, he was able to lift heavy objects on a daily basis with minimal sick calls for treatment.  After leaving service, he worked as a radiator repairmen, which he said was stressful to his back.  After leaving that job, the Veteran said his back condition had improved to a significant degree.  Now, he complained of back impairments, but this was 35 years after service, and one would expect the original back injury to have worsened over time due to its natural progression.

It is not disputed that the Veteran had a back disorder prior to service, and a back disorder was noted on the entrance examination.  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

A pre-existing injury or disease is said to have been aggravated during active service if it underwent a permanent increase in disability beyond the natural progress of the disease or injury.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The burden of proof lies with the claimant to show that the disability increased in severity during service.  Id. at 174.  Only then is the presumption of aggravation triggered, shifting the burden to the government; such burden to be met by a showing of clear and unmistakable evidence that the increase was not beyond its natural progression. Id.   

Here, the evidence of an increase in severity during service consists of the Veteran's allegations, including in his hearing testimony, that the disability was aggravated beyond the baseline in service, and the initial July 2008 opinion of the VA examiner.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The July 2008 VA examiner's conclusion was that the Veteran's more active, strenuous, and heavy lifestyle involved in the military did permanently aggravated his pain to a significant degree over when it was time of his enlistment.  However, this same examiner revisited the question in December 2011, and after reviewing the claims file concluded that, although the daily requirements often caused a temporary worsening of the back pain, it was not at least as likely as not that the Veteran's pre-existing back condition was permanently worsened by service beyond its natural progression.  This substantially reduces the probative value of the 2008 opinion, because it is based on a more complete review of the record, yet continues to take the Veteran's current lay history into account.  In this regard, lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran contends that his symptoms worsened in service, due to heavy lifting and twisting required in the course of his duties as a field artillery crewman.  He also stated that symptoms of radiculopathy began during military service, as evidence of an increase in severity.  The Board finds this report to be inconsistent with the findings of his July 1974 separation examination that revealed a normal clinical evaluation of the spine.  VA treatment records also show that in November 2003 he complained of low back pain for 30 years and which had occasionally radiated into the left lower limb over the past 10 years.  Even assuming that the November 2008 report represented approximate time-frames, it is significant that he reported the symptoms of radiation began many years later than the back pain.  

Moreover, a temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation.  Rather, aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Medical evidence is more probative concerning whether an increase in symptomatology represents an increase in the level of a back condition, because the underlying pathology is of relative complexity.   

In sum, service treatment records do not show any treatment for back complaints after his initial entrance evaluation; he testified that he did not want to be known as a whiner, but the service treatment records show that he did complain of other conditions from time to time.  No complaints or abnormal findings were noted on the separation examination, which also assessed a normal physical profile, in contrast to the entrance physical profile.  After service, the first contemporaneous report of back pain, in 2003, was after he had been employed for a number of years in radiator repair, which was reported to be stressful to his back on more than one occasion.  While none of this evidence is individually dispositive, taken together, it adds to the weight of the evidence against the claim.  

The Veteran states that the condition was aggravated in service, but the medical professional who initially linked the reported in-service symptoms to an increase in severity later revisited the question.  With a more complete record available, the examiner concluded that the in-service symptoms had been temporary, and that the condition was not aggravated beyond its natural progression in service.  This later opinion is not only is more consistent with the documented record, but also continues to takes into consideration the Veteran's history of in-service symptomatology, not documented contemporaneously.  Moreover, as a medical opinion, it is more probative concerning whether the disability actually increased in severity.  For these reasons, the Board finds that preponderance of the evidence is against a finding that the Veteran's pre-existing low back disorder increased in severity in service.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Tinnitus

The Veteran contends that he suffers from tinnitus as a result of his in-service noise exposure.  Specifically, he alleges that he was exposed to noise while working as a field artillery crewman.  He testified regarding an incident of acoustic trauma in which he stated that a Howitzer was fired right next to him, causing him to lose his hearing for a few hours with ringing in the ears.  He stated that the hearing gradually returned, but that the ringing in his ears remained.  

Service treatment records do not show any complaints of tinnitus.  On VA examination in July 2008 the Veteran described ringing in his ears after the firing of a Howitzer in close proximity.  He described his current tinnitus as bilateral, constant ringing, which varied in loudness.  He stated that he had become used to the tinnitus and tried to ignore it  He reported noise exposure from artillery in service, and denied any history of occupational or recreational noise exposure.  The examiner concluded that due to the lack of proximity between the dates of service and the current evaluation, the tinnitus was not at least as likely as not related to his military service.  

In an addendum in January 2012, the claims file was reviewed.  There were no complaints of tinnitus noted in the service treatment records, or treatment of tinnitus in the Veteran's service treatment records.  It was noted the information failed to establish a nexus between his current complaint of tinnitus and complaint of tinnitus in military service.  

Regarding the element of in-service onset, the VA Veterans Benefits Administration (VBA) issued Fast Letter 10-35 on September 2, 2010, which indicates that the Department of Defense's Duty Military Occupational Specialty Noise Exposure Listing may be consulted to determine the likelihood of exposure to hazardous noise.  Here, the Veteran's Army Specialty Code listed on his DD Form 214 was 13B10, Field Artillery Crewman.  The 13B specialty code appears on the Duty MOS Noise Exposure Listing as "Highly Probable" for exposure to hazardous noise.  Therefore, hazardous noise exposure is conceded.  

Concerning the remaining elements of current disability and nexus, the 2008 examination based its conclusion solely on the "lack of proximity between the dates of service and the current evaluation."  The 2012 addendum was based on the absence of tinnitus noted in the service treatment records.  Neither of these rationales provides a medical explanation for the conclusion; rather, the examiner based the conclusion on factors subject to lay analysis.  While an examiner is not precluded from relying on non-medical factors in an opinion, ultimately, it is the Board's responsibility to weigh and assess the probative value of the evidence.  See, e.g., Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence).  

It is well established in VA law that an appellant's testimony cannot be rejected solely because it was not reported contemporaneously to service, or noted in the service medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006) (noting that the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is still a factor that may be weighed against the lay evidence of record).  

For the absence of evidence to be relevant, there must be some reason why the existence of the fact would be ordinarily recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7)).  Neither VA examiner provided an explanation as to the matter.  Concerning the Veteran's tinnitus disorder, the Board does not find the absence of treatment or mention of the condition in service to be a sufficient basis for a determination against the claim.  Tinnitus is a condition which may be perceived as an annoyance, rather than a medical condition for which treatment is sought, and is often first brought to medical attention when specifically asked about symptoms, in connection with evaluation of another condition, such as hearing loss.  As a result, the Board finds that the Veteran's statements concerning tinnitus symptoms, first made in a VA audiology evaluation, which began in service after an incident of acoustic trauma and persisted since that time to be credible.  In this regard, the Veteran indicated that his tinnitus varies in severity, so that it may be more or less noticeable at different times.  

Moreover, the Veteran is competent to provide evidence both of the current existence of tinnitus, and its continuity of symptomatology since service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Based on these factors, the Board finds service connection for tinnitus is warranted.  


ORDER

Service connection for a back disorder is denied.

Service connection for tinnitus is granted.  



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


